Citation Nr: 0003216	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  00-00 036	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a June 17, 1999, Board decision 
which granted an increased rating for bursitis of the right 
shoulder with right shoulder pain from 30 percent to 40 
percent.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel










INTRODUCTION

The veteran had active military service from September 1987 
to March 1989. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on October 29, 1998. 

The RO notified both the veteran and his attorney by letter 
on November 30, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  
The attorney responded by letter dated December 11,1999.  He 
asserted that pursuant to 38 U.S.C.A. § 5904 and 38 C.F.R. 
§ 20.609 all eligibility requirements for payment of attorney 
fees had been met, and that the fee agreement complied with 
38 C.F.R. § 20.609.  


FINDINGS OF FACT

1.  An initial Board decision on July 7, 1998, granted an 
increased rating from 20 percent to 30 percent for bursitis 
of the right shoulder with right shoulder pain. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, L. C. F., was retained within one year of 
the July 7, 1998, Board decision. 

4.  A fee agreement signed by the parties in October 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran. 

5.  By a June 17, 1999 decision, the Board granted the 
veteran entitlement to an increased rating for bursitis of 
the right shoulder with right shoulder pain to 40 percent. 

6.  A July 1999 rating decision effectuated the June 1999 
Board decision effective February 1, 1995.  

7  The claimant rendered legal services involving the 
veteran's VA claim for an increased rating for his bursitis 
of the right shoulder with right shoulder pain from 30 
percent disabling. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for an increased 
rating for bursitis of the right shoulder with right shoulder 
pain from 30 percent.   38 U.S.C.A. § 5904(c)(1) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609(c) (1999).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
the Board's June 1999 grant of an increased rating for 
bursitis of the right shoulder with right shoulder pain to 40 
percent disabling.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(f), (h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the Board's June 17, 1999, decision.

On July 7, 1998, the Board addressed the veteran's claim for 
entitlement to an increased rating for bursitis of the right 
shoulder with right shoulder pain from 20 percent disabling 
and granted an increased rating to 30 percent, but no higher.  
In September 1998, the RO effectuated such decision to begin 
February 1, 1995.  The notice of disagreement which preceded 
the Board decision was received by the RO after November 18, 
1988.  The claimant, L. C. F., was retained in October 1998, 
or within one year after the July 1998 Board decision.  
Therefore, the three statutory and regulatory criteria 
necessary for the attorney to charge a fee for his services 
have been met.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).  

It should be emphasized that on a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the fact that the 
Board granted an increased rating to 30 percent for bursitis 
of the right shoulder with right shoulder pain, but did not 
grant the maximum benefit available is enough to constitute a 
final Board decision regarding the issue of an increased 
rating for bursitis of the right shoulder with right shoulder 
pain from 30 percent disabling. 

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the parties in October 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, but no more.  Therefore the attorney 
fee agreement satisfies the criteria pursuant to 38 U.S.C.A. 
§ 5904 (d) and 38 C.F.R. § 20.609 (f).  

The claimant appealed the veteran's claim to the United 
States Court of Appeals for Veterans Claims (Court), and in 
January 1999, the Court issued an order which vacated and 
remanded the Board's decision to the extent that such 
decision declined to grant a rating higher than 30 percent 
for bursitis of the right shoulder with right shoulder pain.  

After the Court's remand, on June 17, 1999, the Board granted 
an increased rating to 40 percent for the veteran's bursitis 
of the right shoulder with right shoulder pain.  In July 
1999, the RO effectuated such decision, and assigned an 
effective date of February 1, 1995.  

Attorney fees are payable for past-due benefits stemming from 
the grant of the increased rating for bursitis of the right 
shoulder with right shoulder pain from 30 to 40 percent 
effective February 1, 1995.  The evidence shows that the 
attorney performed work on the veteran's increased rating 
claim after the July 1998 Board decision.  



Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in a 
November 30, 1999, notification letter.  As described below, 
the amount payable as attorney fees following the June 17, 
1999, Board decision will have to be revised.  

The period of past-due benefits stems from the grant of the 
increased rating for bursitis of the right shoulder with 
right shoulder pain from 30 percent to 40 percent.  Since the 
increased rating from 30 percent to 40 percent for bursitis 
of the right shoulder with right shoulder pain was made 
effective from February 1, 1995, compensation based on this 
rating is payable to the appellant from March 1, 1995, since 
that is the first day of the following month.  38 U.S.C.A. 
§ 5111 (West 1991).  In its calculation of past-due benefits, 
the RO correctly chose March 1, 1995, as the effective date 
of the increase in benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the June 1999 Board decision must also comply with 
the provisions of 38 C.F.R. § 20.609(h)(3) (1999), which 
states that the termination date of the period of past-due 
benefits for attorney fee purposes is the date of the award, 
not the last day of the month of the award.  As the date of 
the award was June 17, 1999 (date of the Board decision), the 
termination date of the period of past-due benefits for 
attorney fee purposes will be June 17, 1999.  As the RO chose 
July 31, 1999, as the termination date of the period of past-
due benefits for attorney fee purposes, the RO should 
recalculate the figures accordingly to reflect the fact that 
the correct termination date is June 17, 1999.  

In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the grant of an 
increased rating for bursitis of the right shoulder with 
right shoulder pain from 30 percent to 40 percent for the 
period between March 1, 1995, and June 17, 1999.  


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
for an increase from 30 percent to 40 percent for bursitis of 
the right shoulder with right shoulder pain for the period 
from March 1, 1995, through June 17, 1999. 




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


